Citation Nr: 0412432	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-04 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board observes that a letter regarding VA's duty to 
assist was sent to the veteran in November 2003.  However, 
this letter did not specifically inform the veteran of the 
evidence and information necessary to substantiate his claim 
of service connection for PTSD.  

The Board also notes that, in a March 2000 statement, the 
veteran indicated that he had been subjected to court martial 
for refusing to "kill any more babies."  The veteran's 
service personnel records do reflect that he was subjected to 
a special court martial during his active service.  As the 
record of such proceeding may shed light on the veteran's 
claimed stressors, it should be obtained and associated with 
the record.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:
 
1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  The RO 
should specifically inform the veteran 
that verification of a claimed stressor 
is necessary to substantiate his claim 
for PTSD, and again afford him the 
opportunity to provide information 
regarding any claimed stressors, to 
include a description, dated, units, and 
identification of any casualties.  

2.  The RO take appropriate steps in 
order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  The RO should obtain all current VA 
records regarding treatment of the 
claimed PTSD.  

4.  The RO should also take appropriate 
steps to obtain the record of the 
veteran's special court martial and 
associate it with the record.  

5.  The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 to verify any 
newly identified stressors.  

6.  The veteran should be afforded an 
additional VA examination by a 
psychiatrist to determine the nature, 
severity, and etiology of the reported 
PTSD.  The claims folder, to must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner is to be 
informed that only a stressor verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  If PTSD 
is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis.  A 
complete rationale for all opinions 
expressed should also be provided.  

7.  Thereafter, the RO should readjudicate 
the issue on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




